DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: paragraph 72 and 78.
Paragraph 72 in the PG-pub recites, “The range of formation of the lines is made the range at which the steel sheets contact at the facing surfaces of the steel sheets at the start of squeezing by the electrodes in the spot welding (referred to as "initial contact part". Note that sometimes abbreviated as "contact part") and a range beyond that.” The definition of the “range” is verbose and a bit difficult to understand. The range starting at the “start of squeezing” is not a clear definition since “start of squeezing” can refer to the time at which squeezing begins or the contact point between the two sheets.
Paragraph 78 in the PG-pub recites, “At the surface inside the range of the initial contact part, the area of the biggest range among the ranges divided by the lines and/or outer circumference of the contact surface (see "b" of FIG. 3) is preferably 30% or less of the area of the contact part. If over 30%, the oil removed tends to be small.” It is unclear what is the “area of the biggest range.” See 112(b) rejection of claims 3, 5, 8, and 10 for more details.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claims 12, 14, 16, and 18 recite the limitation “Str.” It is understood by the examiner that Str is referring to the texture aspect ratio of a surface. For examination, Str will be interpreted as -- Str = (Length of fastest decay of ACF)/ (Length of longest decay of ACF), where ACF is the autocorrelation function --.
Claim Objections
Claims 12, 15, and 17 objected to because of the following informalities: 
Claims 12, 15, and 17 uses language which are difficult to understand, for example, “in which steel sheet member for spot welding use.” The Office trusts that, upon review, Applicant will understand the grammatical errors, and how they should be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5, 8, 10-11, 13, 15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 8, and 10 recites “an area of the biggest range among the ranges divided by the lines.” It is unclear what is the “area of the biggest range.” The specification, par. 72 states that, “The range of formation of the lines is made the range at which the steel sheets contact at the facing surfaces of the steel sheets at the start of squeezing by the electrodes in the spot welding (referred to as "initial contact part". Note that sometimes abbreviated as "contact part").” And Fig. 11A shows a dotted circle labeled as “range of initial contact part” but Fig. 11C and par. 72 seems to suggest that the range is referring to the area between the lines. It is unclear which of the two interpretation should be taken.
For examination, based on Figs. 11, the range will be interpreted as the area between each of the plurality of lines, which means there are multiple ranges since there are multiple lines with an area in-between (e.g Fig. 11B-b1 or Fig. 11C-c1). Based on that interpretation, the examiner will interpret claims 3, 5, 8 and 10 as --wherein the area of the biggest range among the divided lines is 30% or less of the area of the contact part--.
Claim 4 recites “a plurality of lines” when claim 1 already recites “a plurality of line-shaped grooves.” It is unclear if the “a plurality of lines” in claim 4 is the same as in claim 1. For examination, it will be interpreted as –the plurality of lines--, where the examiner is interpreting “plurality of lines” as the shorthand for “the plurality of line-shaped grooves.”
Claims 11 and 13 recites “the lines of a plurality of line-shaped grooves” when claim 1 already recites “a plurality of line-shaped grooves.” It is unclear if the “a plurality of line-shaped grooves” in claim 11 and 13 is the same as in claim 1. For examination, it will be interpreted as –the plurality of line-shaped grooves--, where the examiner is interpreting claims 11 and 13’s “the lines of a plurality of line-shaped grooves” to be referring to the same “plurality of line-shaped grooves” in claim 1.
Claims 15 and 17 recites “a steel sheet” multiple times in the claim. It is unclear if all the “a steel sheets” are the same steel sheets or different steel sheets. For the purpose of examination, except for the first recitation of “a steel sheet” in claims 15 and 17, all the other recitations of “a steel sheet” will be interpreted as –the steel sheet--. Additionally, it is unclear what is being claimed, since the claim only seems to be directed to a steel sheet, further defined by some structure and intended use, but the body of the claim is written as if it’s a method. A steel sheet to be used in a method is still only a steel sheet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Patrick (US 4633054 A).
Regarding claims 1, 6, 15, and 17, Patrick discloses a method of producing a spot welded joint of overlaid steel sheets (resistance welding for steel sheets, Col 1 lines 1-5) characterized in that 
at one or both of the surfaces of the steel sheets becoming the facing surfaces of said steel sheets, a location where the steel sheets contact each other to form a contact part at the time of initial squeezing of the spot welding (electrode contacts the steel and compresses the area being welded, Col 3 lines 45-50) is worked in advance to form lines of a plurality of line-shaped grooves running through the contact part and connected to the outside of the contact part (milled finish steel sheets have a typical surface roughness of 0.33-0.76 microns which consists of parallel grooves, Fig. 2; this also reads on the grooves connected to the outside of the contact part since if the typical surface of the steel sheet have these parallel grooves, the areas not being compressed and spot welded would also have these grooves); and 
the spot welding is performed at the location of the contact part (faying surface that is welded had its surface roughened, claim 1).
Claim 6 is also rejected since Patrick discloses all the limitations of claim 6 including the steel sheet used in the welding method.
Regarding claims 3, 5, 8, and 10, Patrick discloses, wherein the area of the biggest range among the divided lines is 30% or less of the area of the contact part (button diameter of welds were greater than 4.6 mm, col 6 lines 55-60; it can be seen from Fig. 2 and Fig. 3A that the distance between each peak, i.e. lines, are on the micron scale, and therefore, the area of the range would be significantly less than the area of the contact part and would not exceed 30% of the contact area). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick as applied to claim 1, and further in view of Wang (US 20050247678). 
Regarding claims 2 and 7, Patrick discloses the method of producing a spot welded joint according to claim I, wherein the number of the lines is respectively four or more at both of the surfaces of the steel sheets becoming the facing surfaces of the steel sheets (Fig. 2, where there are more than 4 parallel grooves) and, 
regarding the widths of the lines and the surface roughness Sa of the steel sheet surfaces of the contact part, 
when the number of lines N is 20 ≤ N, the surface roughness Sa is 0.2 µm or more (Fig. 2, where there appears to be more than 20 parallel grooves for a surface roughness of 0.33 µm to 0.76 µm).
Patrick does not disclose the surfaces of the steel sheets becoming the facing surfaces are worked to form pluralities of lines so that, when the number of lines N is 4<N<20, the width of the lines is 0.2/N (mm) or more and the surface roughness Sa is -0.09 x N+2 (µm) or more
Wang discloses having channels at the faying surface with channels that can have a width of 10-1000 microns and depth between 1 micron and 1000 microns. These channels allow for venting of gases from the weld set which diminish the occurrence of voids (par. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patrick with Wang to perform routine optimization to obtain a better weld by changing the surface roughness, number of channels, and width of the channels (MPEP 2144.04) to reduce the occurrence of voids (par. 18, Wang).
Regarding claims 4 and 9, Patrick discloses wherein the number of the lines is respectively four or more at least at one of the surfaces of the steel sheets becoming the facing surfaces of the steel sheets (Fig. 2, where there are more than 4 parallel grooves) and, BIRCH. STI WART, KOLASCH & BIRCH, LLPMSW/MSW/avdApplication No.: NEWDocket No.: 0210-0542PUS1 Page 3 of 6
regarding the widths of the lines and the surface roughness Sa of the steel sheet surfaces of the contact part, the surface of the at least one steel sheet becoming the facing surface is worked to form a plurality of lines so that, 
when the number of lines N is 20<N, the surface roughness Sa is 0.5 µm or more (Fig. 2, where there appears to be more than 20 parallel grooves for a surface roughness of 0.33 µm to 0.76 µm).
Patrick does not disclose when the number of lines N is 4 N<20, the width of the lines is 0.4/N (mm) or more and the surface roughness Sa is -0.07 x N + 1.9 (µm) or more
Wang discloses having channels at the faying surface with channels that can have a width of 10-1000 microns and depth between 1 micron and 1000 microns. These channels allow for venting of gases from the weld set which diminish the occurrence of voids (par. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patrick with Wang to perform routine optimization to obtain a better weld by changing the surface roughness, number of channels, and width of the channels (MPEP 2144.04) to reduce the occurrence of voids (par. 18, Wang).
Claims 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick as applied to claim 1, and further in view of Belliveau (US 10018329 B1).
Regarding claim 13, Patrick does not disclose the method of producing a spot welded joint according to claim 1, wherein the lines of a plurality of line-shaped grooves are formed by using a die having projecting parts at least at part of the surface contacting the steel sheet and making steel sheet slide with respect to the die to thereby form in advance an unevenness of stripe pattern running through the contact part and connected to the outside of the contact part.
Belliveau discloses that “mill finish refers to the surface finish of metal after it exits a rolling mill, extrusion die, or drawing processes” (Col 4 lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patrick with Belliveau to form milled finishes on the steel sheet with an extrusion die. And since these milled finishes typically have parallel grooves (Col 2 lines 36-42, Patrick), it can be deduced that the extrusion die has a surface roughness that help generate those parallel grooves, where the broadest reasonable interpretation of projecting parts can include surface roughness.
Regarding claim 15 and 17, Patrick in view of Belliveau discloses in which steel sheet member for spot welding use, at the time of initial squeezing of spot welding with a steel sheet or a second steel sheet member into which a steel sheet is worked (electrode contacts the steel and compresses the area being welded, Col 3 lines 45-50), a scheduled location becoming a contact part by contact with the steel sheet or second steel sheet member is formed with an unevenness of stripe pattern (milled finish steel sheets have a typical surface roughness of 0.33-0.76 microns which consists of parallel grooves, Fig. 2; this also reads on the grooves connected to the outside of the contact part since if the typical surface of the steel sheet have these parallel grooves, the areas not being compressed and spot welded would also have these grooves)
Claims 11-12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick as applied to claim 1 and 13, and further in view of attached document “Michigan Metrology”.
Regarding claim 11-12, 14, 16, and 18, Patrick does not disclose the method of producing a spot welded joint according to claim 1, wherein an Str of the contact part formed with lines of a plurality of line-shaped grooves is 0.3 or less .
However, Patrick does disclose a highly directional surface where the grooves in the surface are parallel to each other (Fig. 2). The attached document “Michigan Metrology” defines Str as Str = (Length of fastest decay of ACF)/ (Length of longest decay of ACF), where they give an example of a highly directional surface which was calculated to have a Str = 0.11 (figure below). Fig. 2 shows a highly directional surface where the texture aspect ratio (Str) is most likely less than 0.3. 

    PNG
    media_image1.png
    269
    520
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761